Citation Nr: 1813002	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 15, 2011 for the grant of service connection for pseudofolliculitis barbae (PFB) and scalp abscesses with residual scarring. 

2.  Entitlement to an effective date prior to April 15, 2011 for the grant of service connection for hidradenitis supurativa with residual scarring.  

3.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected hidradenitis supurativa with residual scarring.  


REPRESENTATION

Appellant represented by:	John Cunniff, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge during a September 2017 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of increased rating for hidradenitis suppurativa is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No claim for service connection for hidradenitis suppurativa was received prior to June 5, 2002.  The August 2002 rating decision denied the Veteran's claim for hidradenitis, and no notice of disagreement was filed within a year since issuance of the rating decision.  

2.  Service connection for hidradenitis and folliculitis was denied in an unappealed statement of the case of February 2009.

3.  The Veteran applied to reopen his claims for compensation on April 15, 2011, along with copies of service treatment records that he obtained from VA, indicating that he wished to file a claim for service connection for "pseudofolliculitis barbae (folliculitis)" and "hidradenitis, (folliculitis), dissecting cellulitis of the scalp"

4.  The Veteran underwent a VA skin examination in August 2011, which found that the Veteran's skin conditions of hidradenitis suppurativa, scalp abscess, and PFB are at least as likely as not related to the diagnosis and treatment during his military service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 15, 2011 for the grant of service connection for hidradenitis suppurativa have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

2.  The criteria for an effective date prior to April 15, 2011 for the grant of service connection for pseudofolliculitis barbae (PFB) and scalp abscesses with residual scarring have not been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.156, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §5103 (2012); 38 C.F.R. § 3.159(b) (2017).  VA provided the required notice, including in August 2011 and January 2012.

VA also satisfied its duty to assist the Veteran in developing his claim since the RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file necessary to adjudicate earlier effective date claims.  38 U.S.C. § 5103A (2012).  

II. Effective Date

The Veteran seeks an effective date for entitlement of service connection for hidradenitis suppurativa and for entitlement of service connection for PFB.  

In general, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later, unless otherwise provided.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

In particular, for a direct service connection claim, the effective date is the day after separation from service or the date entitlement arose, if the claim is received within one year of separation from service, otherwise the general rule applies.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Where new and material evidence provides a basis for the grant, the date of the receipt of the reopened claim generally applies.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Appellate review of an RO's rating decision is initiated by the filing of a Notice of Disagreement (NOD) by the claimant.  If the NOD is not filed within one year from the date of the mailing of the notice of the rating decision, then the underlying decision "shall become final and the claim will not thereafter be reopened or allowed," except as otherwise provided in applicable statutes and regulations.  38 U.S.C. § 7105.

If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).  A claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned the effective date has already become final.  Such would be a "freestanding" effective date claim and these types of claims are not allowed. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Id.  (It is noted parenthetically that a claim for CUE concerning the rating assigned was raised at the hearing, but no argument was made concerning CUE in the earlier ratings which had denied service connection.)

A.  Hidradenitis Suppurativa

The evidence of record demonstrates that the Veteran filed a claim for entitlement to service connection for hidradenitis suppurativa for the first time on June 5, 2002.  See June 2002 VA Form 21-526 Veteran's application for compensation and/or pension (checking "no" to the question "Have you filed a claim with VA?").  An August 2002 rating decision denied this claim because the AOJ found that the Veteran's service medical records (SMR) show that he was treated for acute and transitory cellulitis in January and February 1979 while in service, but found no evidence for relationship between this in-service disability and the current condition.  There is no evidence that the Veteran filed a timely notice of disagreement to this decision, and this rating decision became final.  

Subsequently, the Veteran filed another claim for entitlement to service connection for folliculitis and hidradenitis suppurativa on April 17, 2007.  See April 2007 VA Form 21-526 Veteran's application for compensation and/or pension.  In August 2007, the AOJ issued a rating decision for the claim for service connection for hidradenitis suppurativa and denied the claim because it found that the evidence submitted was not new and material.  It states that the AOJ reviewed the outpatient treatment records from VAMC Cleveland that the Veteran identified as being pertinent to his claim and concluded that this record did not show any causal medical relationship between the present condition and any condition shown in service.  Further, the record indicates that the AOJ issued a statement of the case in February 2009, restating the conclusions from the August 2007 rating decision.  It also denied the claim as including folliculitis. There is no evidence that this appeal was perfected by filing a notice of disagreement or VA Form 9.  

On April 15, 2011, the Veteran filed yet another claim to reopen the previously denied hidradenitis.  In August 2011, the Veteran underwent a VA examination for his skin condition, and this examination founds that the Veteran's hidradenitis is related to his service.  See August 2011 VA examination report, at 10.  

In September 2011, the AOJ granted the claim for service connection for hidradenitis suppurativa with residual scarring based on the result of the August 2011 VA examination and assigned an evaluation of 10 percent disabling with the effective date of April 15, 2011.  

Based on the review of the evidence summarized above, the Board finds that the August 2002 and August 2007 rating decisions were final and that the Veteran filed a claim to reopen the issue of service connection for his hidradenitis suppurativa in April 15, 2011.  Subsequently, the August 2011 VA examination found that the Veteran's hidradenitis is related to his service and based on this result, the claim was granted in the September 2011 rating decision.  Since the date of receipt of a claim to reopen for his skin condition is later than the date of entitlement arose, the Board concludes that the earliest effective date for the claim of service connection for hidradenitis suppurativa is April 15, 2011.  

B. Pseudofolliculitis barbae (PFB)

The June 2002 Veteran's application for compensation or pension refers to hidradenitis only.  And, the April 2007 Veteran's application for compensation or pension lists "folliculitis hidradenitis suppurativa."  See April 17, 2007 VA Form 21-526 Veteran's application for compensation and/or pension, at 6.  As noted above, folliculitis was listed as a disability denied in the February 2009 Statement of the Case, from which there was no appeal.  The Veteran submitted a supplemental claim for compensation on April 15, 2011, indicating that he wished to file a claim for service connection for "pseudofolliculitis barbae (folliculitis)" and a claim for reopening of the previously denied "hidradenitis, (folliculitis), dissecting cellulitis of the scalp" (quotations show how the Veteran indicated disabilities in the claims).  

Review of the record reveals that following the August 2011 examination, there was new and material evidence to allow this claim, given the opinion recorded therein.  Service connection was granted with an effective date of April 15, 2011.

Therefore, the Board finds that the date of the receipt of the claim for service connection for PFB is April 15, 2011, based on the reopening of the claim and allowance on new and material evidence.  38 U.S.C. § 5110;38 C.F.R. § 3.400.  


ORDER

Entitlement to an earlier effective date prior to April 15, 2011 for the grant of service connection for hidradenitis suppurativa with residual scarring is denied.  

Entitlement to an earlier effective date prior to April 15, 2011 for the grant of service connection for pseudofolliculitis barbae (PFB) and scalp abscesses with residual scarring is denied.
REMAND

The Veteran also seeks a higher evaluation for his service-connected hidradenitis suppurativa in excess of 10 percent disabling.  He contends that he is entitled to a 60 percent rating for hidradenitis suppurativa under diagnostic code 7806 because he has been prescribed and has used a corticosteroid, triamcinolone, on a constant or near-constant basis since at least 2007.  See, e.g., October 2017 supplemental brief on appeal submitted by his attorney, at 4; September 2017 hearing transcript.  

Here, the Veteran testified in September 2017 hearing that he was using hydrocortisone since the 2012 surgery.  September 2017 hearing transcript, at 7.  He also indicated that he had received injections such as interlesional kenalog (ILK) twice a year or more and triamcinolone was prescribed since 2007.  Id., at4, 7, and 12.  In addition, the Veteran indicated that he has sores and scars in various locations and medical evidence of record suggests that some of them have drainage.  See, e.g., August 2011 VA examination report, at 5; January 2013 VA examination report, at 5.   

However, due to lack of most recent medical records and examination, it is not clear whether the ILK treatment was ongoing for period of years, whether the Veteran is still receiving the ILK treatment, how frequent ILK has been administrated, whether the Veteran still have breakdowns of the scarring in his groin, and whether scar drainage has been continuous.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  All attempts to obtain records should be documented in the claims folder. 

2. Thereafter schedule the Veteran for a VA skin examination to address the nature and severity of the Veteran's skin disorders.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding the Veteran's medications for his skin disorders and scar conditions; e.g., whether the Veteran has been under a systematic systemic steroid therapy in the past or currently and whether his scars have been broken down and currently actively draining.   

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report and ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


